 6DECISIONSOF NATIONALLABOR RELATIONS BOARD[The Board certified Amalgamated Lithographers of America,Local No. 4,-as the designated collective-bargaining representativeof the employees in the unit found appropriate herein.]Weyerhaeuser CompanyandPrinting Specialties and PaperProducts Union No.415, affiliated with International Print-ing Pressmen and Assistants'Union of North America, AFL-CIO,' PetitionerWeyerhaeuser CompanyandPrinting Specialties and PaperProducts Union No. 415, affiliated with International Print-ing Pressmen and Assistants' Union of North America, AFL-CIO, Petitioner.Cases Nos.13-.RC-7168 and 13-RC-9441. Janu-ary 21, 1964SECOND SUPPLEMENTAL DECISION, CERTIFICATIONOF RESULTS, AND DIRECTION OF ELECTIONOn this date the Boardhas issueda Second Supplemental Decisionand Certification of Representative in Case No. 13-RC-7069, as 146NLRB 1, which, for the purposes of decision, was severed from CasesNos. 13-RC-7168 and 13-RC-9441.The instant decision relates toCases Nos. 13-RC-7168 and 13-RC-94412Case No. 13-RC-7168On May 6, 1963, the Regional Director for the Thirteenth Regionissued a tally of ballots for voting group B incaseNo. 13-RC-7168.Of 178 eligible voters, 165 cast valid ballots, of which 65 votes werecast for the Printing Pressmen, 84 were cast against the participatinglabor organization, and 16 ballots were challenged.The challengedballots were not sufficient in number to affect the results of the elec-tion.No objections have been filed to the conduct of the election invoting group B.. Accordingly, as the tally shows that a majority ofthe valid votes has not been cast for the Printing Pressmen, we shallcertify the results of the election.[The Board certified that a majority of the valid votes was not castfor Printing Specialties and Paper Products Union No. 415, affiliatedwith International Printing Pressmen and Assistants' Union of North'Herein calledPrintingPressmen.2 Pursuantto the provisionsof Section 3 (b) of the NationalLaborRelationsAct, theBoard has delegated its powers in connection with these cases to a three-member panel[ChairmanMcCullochand Members Fanning and Brown].146 NLRB No. 48. WEYERHAEUSER COMPANY7America,AFL-CIO,and that the said labor organization is not theexclusive representative of the employees in voting group B.] .Case No. 13-RC-9441On May 17, 1963, the Printing Pressmen filed a petition in Case No.13-RC-9441 for all production and maintenance employees at theEmployer's Chicago, Illinois, plant, including all printing departmentemployees.This petition raises,inter alia,the same unit issues con-sidered and resolved by the Board in Cases Nos. 13-RC-7168 and13-RC-7609,viz,whether a separate lithographic production unitmay be appropriate at the subject plant. Counsel for the PrintingPressmen stated that the unit described below in- paragraph 4 was thesame unit found appropriate in Case No. 13-RC-7168. The partiesstipulated that the said unit was appropriate except that the place-ment of lithographic production employees depended upon whetherthe Board found that they constituted a separate appropriate unit.By supplemental decision issued this date in Case No. 13-RC-7069,supra,the Board found that the lithographic production employeesconstitute an appropriate unit, and certified the Amalgamated Lithog-raphers of America, Local No. 4, as exclusive representative for suchunit.On the basis of the entire record in these proceedings and consistentwith our prior decisions therein, the Board finds as follows::1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning. of Section9(c) (1) and Section 2(6) and (7) of the Act.4.For the reasons stated above, we find that the following em-ployees of the Employer constitute a unit appropriate for the pur-poses of collective-bargaining within the meaning of Section 9 (b) ofthe Act :All production and maintenance employees of the Employer at itsChicago, Illinois, plant, excluding lithographic production employees,truckdrivers, general clerks (manufacturing manager's office), gen-era)lclerks (shipping), clerk-typists (shipping), timekeepers, per=sonnel assistants, laboratory clerks, quality . control clerks, porters,chauffeurs, cooks, waitresses, coffee girl, matron, nurses, office clericalemployees, professional employees, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.] SDECISIONSOF NATIONALLABOR RELATIONS BOARDKoerts Glass and Paint Company,Inc.andJames A. Simons,Charging Party.Case No. 7-CA-3498. February 17, 1961DECISION AND ORDEROn November 4, 1963, Trial Examiner Sidney D. Goldberg issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.He also found that the Respondent had notengaged in certain other unfair labor practices and recommendeddismissal of the complaint as to them.Thereafter, the General Coun-sel filed exceptions to the Trial Examiner's Decision and a brief insupport thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the General Counsel's exceptions and brief, andthe entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.ORDERThe Board adopts as its order the Recommended Order of the TrialExaminer.''The Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,Koerts Glass and Paint Company, Inc., its officers,agents, successors,and assigns,shall:TRIAL EXAMINER'S DECISIONThisproceeding,under Section10(b) of the National Labor Relations Act, asamended(29 U.S.C. Sec. 151-168,hereincalled the Act), was commenced by acomplaint 1 alleging that Respondent,a corporationengaged as a painting and glaz-ing contractor and in the sale ofhardware at Flint, Michigan, had, inviolation ofSection 8(a)(1) ofthe Act,threatened employeeswith discharge if they joined orwereactiveon behalfof Local 1052, Brotherhoodof Painters,Decoratorsand Paper-hangersof America, AFL-CIO (herein called theUnion), and, on or about Octo-ber 20,1961,in violation of Section 8(a)(3), had terminatedthe employment ofthe ChargingParty (herein called Simons)because he was a member and active onbehalf of that Union.1Issued by the General Counsel January 31,1962, on a charge filed December 118, 1961.146 NLRB No. 5. KOERTS GLASS AND PAINT COMPANY, INC.9Respondent answered, denying the-commission of the unfair labor practices andalleging that Simons had not been discharged for any reason connected with hisunion activities but that, as a result of his unsatisfactory performance of his duties,he had been suspended for 1 day and that he had voluntarily quit.A hearing.on the issues so raised was held before Trial Examiner Sidney D.Goldberg at Flint, Michigan, on March 26, 1962, and June 5 and 6, 1963, at whichthe parties were present and represented by counsel.Briefs filed by the GeneralCounsel and by counsel for the Respondent have been considered.For the reasons hereinafter set forth in detail, I find that Respondent interferedwith and restrained James A. Simons in his right to join a labor organization andthereby violated Section 8 (a) (1) of the Act. In my opinion, however, the evidencedoes not support the allegation that Respondent discriminatorily discharged Simonsto discourage his membership in a labor organization, but shows that Simonsvoluntarily quit-his employment and that, therefore, Respondent did not violateSection 8 (a) (3) of the Act.Upon the entire record 21n the case, and from my observation of witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRespondent, aMichigan corporlation, concedes that during 1961, the yearpreceding the issuance of the complaint herein, it, imported into the State ofMichigan more than $50,000 worthof glassfrom Libbey-Owens-Ford, located out-side that State.Accordingly, I find that Respondent is an employerengaged incommerce.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of the Act.III.THEUNFAIR LABOR PRACTICESA. BackgroundRespondent's business consists of two separate activities: a "commercial contractdepartment" which performs painting and glazing subcontracts in building con-struction and a retail store selling glass, paint, and hardware.The commercial con-tract.employees who do painting and glazing work are members of the Union;others, who fabricate metal in connection with the glazing work, are members ofthe Ironworkers Union.The store employees include a manager, a clerk-helper,and one or two "home repair" men or "handymen" who, working out of the, store,install the glass or hardware purchased there, and make minor repairs to doors orlocks.Thereis nointerchange between the two groups of employees although, onoccasion, they might be working at their separate tasks in the same location. Itdoes not appear that, prior to the events set forth in this Decision, any of the storeemployees had ever been represented by a union.Simons was first employed by Respondent in June 1960 as a store clerk. Inthat capacity, he sold paint and glass, unloaded trucks, and kept-the stock in order.In October of that year one of the handymen quit and Simons, although he had noexperience, asked for the job and was given it.His salary* was raised from $50to $65 per week and he subsequently received an increase to $70.The routine of Simons' work as a handyman consisted of first reporting at thestore in the morning and receiving the orders for the work to be performed that day;he would then draw the materials needed for such work and, in the few instanceswhen he needed another man to work with him on a particular job, one would beassigned.Simons used one of Respondent's trucks to transport himself, as well asthe necessary tools and materials, from job to job.Upon returning at the end of theday, he would complete the work slips by showing the time spent and material usedon each job and would turn them over to the store manager. Simons also occa-sionally drove a truck to pick up or deliver material involved in work by otheremployees of Respondent.The workweek, in the store at least, includes Saturday.2 The following errors in the transcript of testimony are hereby corrected: page 8, line 3,"when the" is amended to read "when, in the" ; page 8, line 5, the word "as" Is deleted ;page 79, line 24, "hereditary" is amended to read "hortatory"; page 155, line 17, "per-ceptive" is amended to read "precipitate". 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Simons'union activity'On August 14 or 15, 1961, Simons, while doing some work in the MetropolitanBuilding in Flint, was approached by Jack Niles, business manager of the Union,who informed 'Simons that he was working fora "union concern" and asked himwhether he would join the Union.After some discussion of the benefits of workingunder the union's contract, Simons signed a form authorizing Respondent to checkoff his union dues and gave it to Niles, who mailed it to Respondent's office eitherthe same day or shortly thereafter.When Simons' dues were not included in the nextcheckoff remittance to the Union, Niles asked the girl in Respondent's office why thecheckoff for Simons had not been honored. She said that Simons had repudiated theauthorization, saying that he had not signed the slip and did not want anythingtaken out of his salary.3 She suggested that Niles talk with Koerts about it.Hedid so and Koerts said that Simons' work was confined to the store and "!home re-pairs," work that was not within the "jurisdiction" of the Union.4Nilesmade aninvestigation, checking into the two jobs 5 on which Simons might have been doingcovered work, and did not pursue the matter any further.On September 1, ap-parently after the close of this incident, Simons made an application for member-ship in the Union but there is no evidence that Respondent had any knowledgeof it at the time.C. Events of the week October 16-20OnMonday,October 16, according to Simons, Koerts asked him whether he hadbeen talking to Niles about joining the Union. Simons said that he had because,through the Union, he could obtain benefits such as higher pay and hospitalizationinsurance.Koerts then said, also according to Simons, that he "didn't want a unionman on that job" and was not going to have one; that he would rather cut outthe job.Koerts, although he denied having told Simons that he could not hold his jobifhe joined the Union, admitted having had conversations with both Niles andSimons at that time in which he insisted that Simons' membership in the Unionwould not change his job classification or bring him within the coverage of the unioncontract applicable to the painters and glaziers in the commercial contract depart-ment. In support of his statement, Koerts pointed out that, to qualify as a glazier,Simons would have to serve a 3-year apprenticeship.Although in his testimony Koerts may have attempted to draw a distinction be-tween Simons' union membership and his coverage by the contract, I find that thelanguage he used at the time was that he "would not have a union man on that job." 6In reaching this conclusion, I take into consideration both, Koerts' admission andthe testimony of Store Manager Ron Pettus that he "may have" told Simons thatKoerts had told him the same thing.While I realize that, as Koerts saw it at thetime, the real problem, i.e., Simons' wages and additional benefits, involved the cov-erage of the union contract, nevertheless, his statement was in terms that mightreasonably be interpreted by an employee as a restraint upon his right to become amember of the Union. Accordingly, by this statement Respondent violated Section8(a)(1) of the Act.OnTuesdaymorning, as Simons was loading his truck with material to be usedon that day's jobs, Koerts came out and looked at it. Simons, conceding that itcontained "some broken up glass which we hadn't gotten around to cleaning up,"testified that Koerts said to him: "A union man doesn't have this on a truck."3 This statement was denied by Simonsboth atthe time, asNiles testified,and on thewitness stand.I do not findit necessary to resolve this dispute.4Respondent and the Union have had collective-bargaining contracts covering the "con-tract department" employees for about 25 years and Respondent usually hires such em-ployees through the Union.Niles conceded that the store and "home repair" employeeswere not covered by the contract.Koerts' denial that he raised this question and thatthe refusal to honor Simons' checkoff slip was solely because it was not on Respondent'sown form, is rejected on thebasis ofNiles' testimony and other evidence in the case,including testimony by Koerts:5 The Metropolitan Building job, on which Niles met Simons, and the General MotorsTechnical Institute job, discussed below.eThat Koerts did not, at the time of the occurrence, clearly distinguish between the twois evidencedby his conversation shortly thereafter with Business Manager Niles of theUnion.When Niles told Koerts that, if Simons had been fired for joining the Union, he"wouldn't stand for it," Koertsansweredthat the work Simons had beendoing didn'tcome "underthe jurisdiction" of the Union. KOERTSGLASS AND PAINT COMPANY, INC.11Simons also conceded that there was some writing on the white-painted boards alongthe side of the truck.He testified that Koerts asked him whether he had done thewriting and that he denied it .7Koerts erased the writing and, as testified by bothKoerts and Simons, Koerts then said: "You can get smart with Ron [Pettus] butyou can't get smart with me."OnThursday,according to Simons, Pettus asked him whether he was going throughwith his effort to join the Union and, when he answered affirmatively, Pettus said:"Well, the old man said if you straighten up and drop the Union you could stayworking here, otherwise we are going to have to let you go." To this, Simons testi-fied, he answered: "Well, he is going to have to let me go because I have alreadyjoined."Although, as mentioned above, Pettus admitted that he "may have" toldSimons that Koerts "would not have a union man on that job," I have found thatthis comment related to the application of the wagescaleand additional benefits inthe union contract to the "home repair" men and not to the membership of suchemployees in the Union.Accordingly, Pettus' admission does not constitute cor-roboration of Simons' testimony on this point. Since it is not otherwise corroborated,and I do not find Simons' unsupported testimony sufficient to prove that Pettus eitherthreatened or predicted Simons' discharge, I do not find that he did so.On Friday,according to the testimony of Harvey J. Brandt, Respondent's creditmanager, he received a call from one' Mrs. Burge, a customer, who said that shewould not pay the charge for a lock repair job of the previous June because the workhad not been done by Respondent'sman and shehad been forced to call in a repairman from Sears, Roebuck to do it. The charge slip showed that Simons had beenthe man on the job and Brandt instructed Pettus to question Simons about it uponhis return at the end of the day.When Simonscame in,Pettus asked him whetherhe had completed the Burge repair and Simons insisted that he had, stating thathe had replaced the lock cylinder. In support of his contention, Simons said thathis statement would be confirmed by Bill Heit, another repairman, who had assistedhim.At this point Koerts joined Brandt and Pettus.He had heard Simons' state-ment about Heit and the lock cylinder and, looking at the job slip, pointed out withsome asperity that the slip made no charge for a lock cylinder or for the time ofanother man as assistant on the job.8He heatedly accused Simons of "giving away,allmy material" and of taking men out unnecessarily to assist him.Koerts referredto the many complaints that had been received concerning Simons' work and toldSimons not to come to work the following day, Saturday.Simons left the building and took his toolbox from the truck he had been using.From the way Simons carried it, Koerts testified, it appeared to him to be heavierthan would be justified by Simons' tools alone and he directed Pettus to check it formaterials belonging to Respondent .9Pettus emptied Simons' toolbox and removedsome company supplies, making a list of them.The next day, at Koerts' direction,Pettus put aside-and later inventoried-another toolbox. (this one belonging toRespondent) which had been on the truck Simons used.10The account of Simons' departure in the foregoing paragraph is based upon thetestimony of Koerts, Pettus, Brandt, and, in part, of Simons. It was also testifiedby Simons, however, that after Koerts had told him not to come in the followingday and he had left the store, Pettus followed him outside and said that Koerts hadchanged his mind and that he [Simons] should get his toolbox and empty it of com-pany materials.A former employee of Respondent, Jack Artibee, called by the Gen-eral Counsel, testified that he heard Pettus tell Simons that Koerts had changed hismind and decided to let him .[Simons] go and that he heard Pettus ask to inspectSimons' toolbox.7Koerts testified that the writing was some lewd poetry which appeared to apply tohim and that the handwriting "looked like" Simons'.8Thisminor,1-hour repair was made on June 24, and I find that the question concern-ing it was raised for the first time, as far as Simons was concerned, on October 20, almost4 months later. It is understandable-and unfortunate-that Simons, choosing to speakwith such certainty about an incident he is extremely unlikely to have remembered, wasbadly mistakenand; in hislater testimony, he admitted that he was.9Koertstestified that Respondent had almost been bankrupted, some years previously,by large scale thefts of material and that the employees involved had been convicted andjailed.10 Respondent,althoughits answer allegedthat Simons had attempted unlawfully toremove certain company property, did not seriously litigate this matter as a justificationfor discharging Simons and its position in this proceeding is that it never did dischargehim.In any event, the evidence on this subject is inconclusive and I make no findingsconcerning it. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDPettus testified that he did not discharge Simons and that, as far as he knew,neither Koerts nor anyone else on behalf of Respondent had discharged Simons.This constitutes a denial by Pettus of the testimony of Simons and Artibee that hecarried Simons a message of discharge from Koerts.The conflict cannot be resolvedby resort to any reliable, disinterested evidence, because there is none. Simons andKoerts are the principal parties herein and Pettus is currently an employee of Re-spondent.Although Artibee, by application of the usual tests of interest, might befound to have none, I am not thereby required to accept his testimony.During hisemployment by Respondent, he worked in the back room of the store, which was alsoSimons' headquarters.His story appears to be carefully tailored to support that ofSimons and, based upon all the testimony concerning this incident and the demeanorof Artibee, I reject it."Accordingly, the General Counsel has not established thisincident by 'a preponderance of the evidence and I do not find that it occurred asdescribed by his witnesses.D. Events of the following MondayAbout 10 a.m. on the following Monday, Simons came to Respondent's premisesto fill out his -timecard for the previous week and to obtain the return of a sabersaw which he had lent to another employee. The borrower worked in the metal shopand Simons was there talking to him when Koerts came upon them. It appearsthat there are restrictions on the presence in the shop-of persons not working theresince the room contains power tools for metalworking.Upon finding Simons there talking with an employee, Koerts demanded to know"what the hell" he was doing there. Simons explained that he was discussing thereturn of his saw and Koerts, repeating that nobody not working was entitled to bethere, escorted Simons out.Simons, according to his own testimony, laughed.Koerts also testified that he asked Simons whether he was there to work and thatSimons said he was not. The testimony of Simons is not in conflict with that ofKoerts since Simons testified that he went to Respondent's premises to fill out histimecards.E. Respondent's defensesConsiderable testimony was introduced by Respondent to show that Simons wasan incompetent worker and that his conduct was insolent and provocative.Referencehas been made to his reported failure to repair Mrs. Burge's lock satisfactorily andto the "off-color" writing on the truck he used.Respondent also showed, withoutserious dispute by Simons, that in March Simons, driving a truck which he hadborrowed from Respondent to transport himself between his home and the shop,wrecked the truck and damaged another vehicle, and that, by reason of this incident,Respondent's automobile liability policy was canceled by the carrier. It also ade-quately appears that in July, when Simons was replacing glass in some office parti-tions at the General Motors Technical Institute, he caused such dirt and disorderthat he was taken off the job and some of Respondent's painting employees spentseveral hours cleaning up the office and refinishing the furniture Simons haddamaged.Respondent contends that, with this background, the October 20 complaint fromMrs. Burge about Simons' failure to perform the work he had been sent to do andSimons' misstatements concerning it, exhausted Koerts' patience and he told Simonsnot,to report for work the next day while he figured out what to do about him.That Simons reacted to this direction by leaving with his tools appears to havedisturbed Koerts not at all and it is a fair inference that he was relieved and, as hetestified, satisfied with this result. It is to be noted that Respondent's interpretationof Simons' conduct has been consistent and that Koerts, in describing the events toBusinessManager Niles, immediately afterward, denied that Simons had been dis-charged for union activity but stated that he had voluntarily quit.lau In concluding that Koerts did not discharge Simons, I have also taken into considera-tion the fact that, in the two incidents discussed herein: the General Motors TechnicalInstitute job and the "fence-writing" on the truck, Koerts would have been justified indis-charging Simons but did not do so."On both points, i.e., that Simons was inefficient and that he had voluntarily quitrather than being discharged for union activity, Koerts appears to have convinced Niles.These conclusions of Niles, of course, are not binding upon me and I have given them noweight in reaching my' decision herein. KOERTS GLASS AND PAINT COMPANY, INC.13F. Conclusionary findingsAs indicated above, the organization of Respondent's business was an'importantfactor in determining Koerts' attitude toward Simons' application for union member-ship.Its construction employees have been covered, for over 20 years, by contractswith the Union and thereisnoevidence of any basicunionanimus on the partof Koerts orhismanagementsubordinates.On the other hand, as Niles conceded,itwould be inappropriate to apply the Union's standards-both of performance andremuneration-to the "home repair" workers.Koerts' reaction, on October 16, toSimons' union application was, I find, based upon his concern lest Simons seekthe wages and benefits provided by theunioncontract rather than by an intent tointerferewith Simons' effort to join the Union.As stated above, however, the manner in which Koerts expressed his concernhad a reasonably foreseeable effect ofrestraining Simonsin his effort and was,therefore, in violation of Section 8(a)(1) of the Act.The repetition, by Pettus,13of Koerts' remarks on this point was similarly violative of Section 8(a)(1).The circumstances of Simons' separation from Respondent's employ are notrelated to those which gave rise to the statements of Koerts and Pettus found tohave been in violation of Section 8(a)(1). In this first place,it.isnot clear thatSimons was discharged by Respondent.Simonstestified that Koerts told him,Friday evening, not to come to work the following day, that they would call himwhen they needed him.He also testified that Pettus followed him outside and toldhim that Koerts had "changed his mind";that he was to get his toolbox and emptyitof company materials. Simons admitted that there had been some acrimoniousdiscussionabout his performance of the job for Mrs. Burge although he placed iton the previous evening and tried to make it sound quite mild.CreditManagerBrandt testified, however, the incident first arose on Friday with Mrs. Burge's refusalto pay the bill and Brandt, Pettus, and Koerts all testified that it developed into astormy argument with Simons late thatsameday.Their testimony is more persuasivethan that of Simons and I find that this wrangle immediately preceded Koerts'directionto Simonsnot to report for work the following day. Since I have rejectedthe testimony of Simons, and that of Artibee in purported corroboration thereof,that Pettus followed him out of the building to say that Koerts had "changed hismind,". indicating that Simons was being discharged, there is no credible evidencethat he was discharged.In the second place, even if I were to give full credit to their testimony that Simonswas "discharged," it would add nothing to the General Counsel's case because no-where in any testimony concerning the Fridayeveningincident is there an indicationthat Simons' effort to join the Union contributed in any way to the outcome of theargument.Under these circumstances, my rejection of the testimony that Koertsthreatened to dischargeSimons unlesshe abandoned his effort to join the Unionprecludesa findingof a casual relationship between the events of Friday eveningand Simons' pending unionapplication.Accordingly, I find thatSimonsvoluntarily left Respondent's employ and thatRespondent did not discharge him in violation of Section 8(a)(3) and (1) of theAct, and I shall recommend that the complaint be dismissed to the extent that it soalleges..IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent found to constitute unfair labor practices as set forthin section III, above,occurring in connection with Respondent's operationsdescribedin section I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE'REMEDYHaving found that Respondent has engaged in certain conduct interfering with,restraining,and coercing employees in the exercise of rights guaranteed in the Actand constituting unfair labor practices affecting commerce, I shall recommend that231 find Pettus,manager of the store and the"home repair"portions of the enterprise, 14DECISIONSOF NATIONALLABOR RELATIONS BOARDit cease and desist therefrom and take certain affirmative action in order to effectuatethe policies of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(2) of the Act. .2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By threats of discharge.on October 16 and 19,1961,Respondent interferedwith,restrained,and coerced its employees in the exercise of rights guaranteed bySection 7 of the Act,and thereby engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a) (1) and Section 2(6) and(7) of the Act.4.Respondent did not terminate the employment of James A. Simons andthereafter refuse to recall or reinstate him because he was a member and active inbehalf of the Union and Respondent did not engage in an unfair labor practicewithin the meaning of Section 8(a)(3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that Respondent,Koerts Glass and Paint Company,Inc., its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Threatening to discharge any of its employees to induce them or others towithdraw their support or activities on behalf of the Union.(b) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of their right to self-organization,to form labor organiza-tions,to join or assist any labor organization,to bargain collectively through rep-resentatives of their own choosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,as guaranteedin Section 7 of the Act,or to refrain from any or all such activities,except to the ex-tent that such right may be affected by an agreement requiring membership in aof the Act.2.Takethe following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its premises in Flint,Michigan,copies of the attached notice marked"Appendix."14Copies of said notice, to be furnished by the Regional Director forthe Seventh Region, shall, after being duly signed by Respondent's representative,be posted by Respondent immediately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter,in conspicuous places, including places wherenotices to its employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, 'or covered by anyother material.(b)Notify the Regional Director for the Seventh Region,in writing,within 20days from the receipt of this Decision,what steps Respondent has taken to complyherewith.i53. It is further recommended that the complaint be dismissed insofar as it allegesthatRespondent terminated the employment of James A. Simons and thereafterfailed and refused to recall or reinstate him because he was a member and activein behalf of the Union.14 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order"shall be substituted for the words"The Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals,the words"A Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words "A Decisionand Order."16 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director;in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith." ROSKAM BAKING COMPANY15APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of aTrial Examinerof the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, we herebynotify ouremployees that:WE WILL NOTthreaten to discharge any of our employees to induce themor others to withdraw theirsupport,or activities on behalf, of Local 1052,Brotherhood of Painters,Decoratorsand Paperhangersof America, AFL-CIO,or any other labor organization.WE WILL NOT in any like or relatedmanner interferewith,restrain,orcoerce ouremployees in the exercise of the right toself-organization,to formlabor organizations,to join or assistLocal 1052, Brotherhoodof Painters,Decorators and PaperhangersofAmerica,AFL-CIO, or any other labororganization,to bargaincollectivelythrough representativesof their ownchoosing,or to engagein other concerted activities for thepurpose of mutual aidor protection,and to refrainfrom any or all such activities,except to the extentthat such right may be affectedby an agreement requiring membership in alabor organizationas a conditionof employment, as authorized by Section8(a)(3) of the Act.All our employeesare free tobecome orto remain members ofLocal 1052,Brotherhood of Painters, Decorators and Paperhangers of America, AFL-CIO, orany other labor organization, or to refrain from such membershipexcept to theextent that thisright may be affectedby an agreementauthorized by Section8(a) (3)of the Act.KOERTS GLASS AND PAINT COMPANY, INC.,Employer.Dated--------------- --- By--------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit,Michigan, Telephone No. 226-3230,if they have questions concerning this notice or compliance with its provisions.Roskam Baking CompanyandAmerican Bakery and Confec-tioneryWorkers'InternationalUnion, AFL-CIO.Cases Nos.7-CA-3899 and 7-CA-3899(0).February 17, 1964SUPPLEMENTAL DECISION AND ORDEROn June 18, 1963, the Board issued its Decision and Order in theabove-entitledcase,'finding that Respondent had discriminatedagainst employees David Storey and Roger Markle in violation ofSection 8 (a) (3) and (1) of the Act, and directing,inter alia,that theRespondent offer said employees immediate and full reinstatement andmake them whole for any loss of earnings suffered by reason of theRespondent's discrimination against them.On September 26, 1963, the Board's Regional Director for theSeventh Region issued and served upon the parties a backpay speci-fication and notice ofhearing, alleging that Respondent's obliga-1142 NLRB 1173.146 NLRB No. 7.744-670-65-vol. 146-3